Citation Nr: 0919423	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  06-38 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a rating higher than 10 percent for a low back 
disability from May 17, 2004 to February 4, 2006; a rating 
higher than 20 percent from February 5, 2006 to February 4, 
2007; and a rating higher than 40 percent since February 5, 
2007.




ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel




INTRODUCTION

The Veteran had active military service from October 1988 to 
October 1997.  

This appeal to the Board of Veterans' Appeals (Board) 
originated from an April 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied the Veteran's claim for a rating 
higher than 0 percent (i.e., a compensable rating) for her 
low back disability - a chronic strain with sciatica.  A 
subsequent September 2006 RO decision during the pendency of 
her appeal increased the rating for her low back disability 
to 10 percent retroactively effective from May 17, 2004, the 
date of receipt of her claim for a higher rating.  The RO 
also granted service connection for sciatic neuropathy of her 
left lower extremity, as a residual of her low back 
disability, and assigned a separate 10 percent rating for 
this additional impairment, also retroactively effective from 
May 17, 2004.  She continued to appeal for an even higher 
rating for her low back disability.  See AB v. Brown, 6 
Vet. App. 35, 38-39 (1993).  She did not, however, separately 
appeal the additional 10 percent rating assigned for her left 
lower extremity sciatic neuropathy or the effective date.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where 
an appealed claim for service connection is granted during 
the pendency of the appeal, a second notice of disagreement 
(NOD) must thereafter be timely filed to initiate appellate 
review of the claim concerning "downstream" issues such as 
the compensation level assigned for the disability and the 
effective date).  See also 38 C.F.R. § 20.200 (2008) and 
Fenderson v. West, 12 Vet. App. 119 (1999).

In October 2008 the Board remanded the claim for a rating 
higher than 10 percent for the low back disability to the RO, 
via the Appeals Management Center (AMC), for initial 
consideration of additional evidence the Veteran had recently 
submitted since she had not waived her right to have the RO 
consider this additional evidence in the first instance (that 
is, before the Board).  38 C.F.R. §§ 20.800, 20.1304(c).



After considering this additional evidence on remand, the AMC 
issued a decision in November 2008 again increasing the 
rating for the Veteran's low back disability and 
recharacterizing it as chronic low back strain with 
degenerative disc disease (DDD) and sciatica.  The rating 
increased from 10 to 20 percent effective February 5, 2006, 
and to 40 percent as of February 5, 2007.  The Veteran 
has continued to appeal, requesting even higher ratings.  See 
again AB, 6 Vet. App. at 38-39.

The Veteran now has what amounts to a "staged" rating, 
i.e., a varying rating for different time periods when, 
according to the AMC, her low back disability got worse.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  So the issue now 
before the Board is whether she was entitled to a rating 
higher than 10 percent for her low back disability from May 
17, 2004 to February 4, 2006; a rating higher than 20 percent 
from February 5, 2006 to February 4, 2007; and a rating 
higher than 40 percent since February 5, 2007.

Before making these determinations, however, the Veteran's 
claim must be further developed, so the Board is again 
remanding her case to the RO via the AMC.


REMAND

Although the Veteran has submitted additional medical 
evidence from her private doctors and nurse in support of her 
claim, which the AMC used to increase the rating for her low 
back disability in the November 2008 decision, she was last 
examined for VA compensation purposes nearly 5 years ago, 
in September 2004.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that when, as here, a Veteran alleges a disability is 
worse than when originally rated (or last examined by VA), 
and the available evidence is too old to adequately 
assess the current state of the condition, VA must provide a 
new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (where the Court determined the Board should have 
ordered a contemporaneous examination of the Veteran because 
a 23-month old examination was too remote in time to 
adequately support the decision in an appeal for an increased 
rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 
(1995) (where the record does not adequately reveal current 
state of claimant's disability, fulfillment of statutory duty 
to assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the 
disability since the previous examination).  See, as well, 
VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 
1 Vet. App. 121 (1991).

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for another VA 
compensation examination to assess the 
current severity of her 
low back disability - chronic low back 
strain with degenerative disc disease and 
sciatica.

Have the examiner measure the ranges of 
motion in the thoracolumbar segment of the 
Veteran's spine, also specifying normal 
ranges of motion, and state whether there 
are any neurological manifestations of her 
low back disability (e.g., right lower 
extremity 
sciatic neuropathy/radiculopathy, that is, 
in addition to the sciatic neuropathy in 
her left lower extremity that is already 
service connected and rated separately).  
If there is, describe the severity of it 
(mild, moderate or severe).

Also consider whether there is any 
functional loss due to reduced or 
excessive excursion, or from decreased 
strength, speed, or endurance, as well as 
any because of the absence of necessary 
structures, deformity, adhesion, or 
defective innervation.  In particular, the 
examiner should comment on any functional 
loss due to weakened movement, 
premature/excess fatigability, 
incoordination, or pain on use, and should 
state whether any pain claimed by the 
Veteran is supported by adequate 
pathology, e.g., muscle spasm, and is 
evidenced by his visible behavior, e.g., 
facial expression or wincing, on pressure 
or manipulation.

The examiner's inquiry in this regard 
should not be limited to muscles or 
nerves, but should include all structures 
pertinent to movement of the lumbar 
joints.  It is important for the 
examiner's report to include a description 
of the above factors that pertain to 
functional loss due to the low back 
disability that develops on prolonged use 
(e.g., repetitive activity) or when, 
for example, the Veteran's symptoms are 
most prevalent ("flare-ups").  And to the 
extent possible, the examiner should 
attempt to quantify any additional range 
of motion loss due to pain on use or 
during flare-ups.

Also in assessing the severity of the 
Veteran's low back disability, the 
examiner should indicate whether there 
have been incapacitating episodes (and, if 
so, how many and the total duration of 
them during the past 12 months).

All opinions expressed should be supported 
by reference to pertinent evidence.

Have the examiner review the claims file 
for the Veteran's pertinent medical and 
other history - including a complete copy 
of this remand and the additional evidence 
she submitted in support of her claim 
(specifically, the February 2007 
examination of her lumbar spine, as well 
as the review of April 2005 and November 
2006 MRIs by Dr. G.B. (her primary care 
physician), the letter from Dr. B.S. (her 
orthopedist) indicating she has 
intervertebral disc syndrome (IVDS, i.e., 
disc disease), and the medical report 
indicating she needed monthly assistance 
for her low back disability and has had a 
number of incapacitating episodes 
according to her registered nurse, M.G.)

Advise the Veteran that failure to report 
for this scheduled VA examination, without 
good cause, may have adverse consequences 
on her claim.

3.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the disposition remains unfavorable, send 
the Veteran a supplemental statement of 
the case and give her an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.


The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


